DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 04/22/2021 is acknowledged.
Claims 15-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.

Response to Amendment
	The amendment filed 04/22/2021 has been entered. Claim 34 has been cancelled. Claims 1-33 remain pending in this application. Claims 15-33 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (Pub. No.: US 2011/0224633 A1) in view of Heaton et al. (Pub. No.: US 2015/0246164 A1). 
	Regarding claim 1, Robinson discloses (fig. 1) a system (reduced-pressure treatment system 100) for treating a tissue site (102) (¶ 0022, ln. 1-4), comprising;
	A wound dressing (manifold 112) for disposing proximate to the tissue site (¶ 0024, ln. 10-11), an inline storage pouch (device 130) (¶ 0037, ln. 2-4);
	A reduced pressure source (132) adapted to supply negative pressure to the 
	A purge chamber (flexible member 138) adapted to be fluidly connected to the tissue site (see fig. 1, ¶ 0039, ln. 1-4) and to provide ventilation to the tissue site (¶ 0039, ln. 1-4). 
	Robinson fails to disclose the inline storage pouch comprises a flexible pouch body and a fluid storage material disposed within the flexible pouch body. 
	Heaton teaches (figs. 2-3) a system for treating a tissue site (abstract) in the same field of endeavor comprising an inline storage pouch (container 11) comprising a flexible pouch body (characterized by film layers 21, 23, ¶ 0082, ln. 3-4, ¶ 0047, ln. 1-5) and a fluid storage material (¶ 0053, ln. 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inline storage pouch of Robinson such that it comprises a flexible pouch body and a fluid storage material disposed within the flexible pouch body, as taught by Heaton. A flexible pouch body can reduce material cost, size and weight and user acceptance is higher because it is more conformable and the concept of wearing a flexible fluid container is also accepted in the homecare environment (Heaton; ¶ 0101, ln. 1-5) and providing a fluid storage material disposed within the flexible pouch body can immobilize the fluids and prevent splashing (Heaton; ¶ 0123, ln. 14-16). 
	Regarding claim 2, Robinson further discloses (fig. 1) that the purge chamber further comprises a vent (venting aperture 140) open to the atmosphere (see fig. 1, ¶ 0049, ln. 7-11).
	Regarding claim 3, Robinson further discloses (fig. 1) that the purge chamber is 
	Regarding claim 4, Robinson further discloses that the purge chamber further comprises a microbial filter adapted to be positioned over the vent opening (¶ 0045, ln. 1-4). 
	Regarding claim 5, Robinson further discloses (fig. 1) a drain assembly (connector body 123) adapted to be positioned adjacent the tissue site (see fig. 1), wherein the drain assembly comprises a plurality of openings (see fig. 1, first end 126, second end 128, ¶ 0023, ln. 4-6). 
	Regarding claim 6, Robinson further discloses (fig. 1) a purge conduit (venting port 141) adapted to fluidly connect the purge chamber to the tissue site (see fig. 1, ¶ 0042, ln. 3-5). 
	Regarding claim 7, Robinson further discloses (fig. 1) a drainage assembly (connector body 123) adapted to be positioned adjacent the tissue site (see fig. 1), wherein the drain assembly comprises a plurality of openings (see fig. 1, first end 126, second end 128, ¶ 0023, ln. 4-6); and a purge conduit (venting port 141) adapted to fluidly connect the purge chamber to the tissue site (see fig. 1, ¶ 0042, ln. 3-5), wherein at least a portion of the purge conduit is disposed within the drain assembly (see fig. 1). 
	Regarding claim 8, Robinson further discloses (fig. 1) wherein the wound dressing comprises a drape (sealing member 114) adapted to provide a fluid seal over the tissue site (¶ 0028, ln. 5-9). 

Claim 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Heaton, as applied to claim 1 above, and further in view of Taheri (Pub. No.: US 2007/0009584 A1).
	Regarding claim 9, Robinson further discloses a positive pressure provided to the tissue site (¶ 0039, ln. 3-4). Robinson in view of Heaton fail to teach a purge pump adapted to provide a positive pressure to the tissue site. 
	 Taheri teaches (fig. 2) a system (wound treatment apparatus 102) in the same field of endeavor comprising a purge pump (pressure/vacuum generator 112) adapted to provide a positive pressure to the tissue site (¶ 0031, ln. 7-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robinson in view of Heaton such that it comprises a purge pump adapted to provide a positive pressure to the tissue site, as taught by Taheri. Providing a purge pump allows positive pressure to be provided to the tissue site in order to promote drying and healing of the tissue site (Taheri; ¶ 0019, ln. 12-13).
	Regarding claim 10, Robinson in view of Heaton and further in view of Taheri fail to teach the purge pump is a bellows pump. 
	Taheri further teaches (fig. 2) the purge pump is a bellows pump (¶ 0033, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purge pump of Robinson in view of Heaton and further in view of Taheri such that it is a bellows pump, as taught by Taheri in order to ensure the possibility of utilizing a pump suitable for manual operation, as suggested by Taheri (¶ 0033, ln. 1-4). 
claim 11, Robinson in view of Heaton and further in view of Taheri fail to teach the purge pump is disposed on the reduced-pressure source. 
	Taheri further teaches (fig. 2) that the purge pump is disposed on the reduced-pressure source (¶ 0031, ln. 7-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purge pump of Robinson in view of Heaton and further in view of Taheri such that it is disposed on the reduced-pressure source in order to increase the portability of the system. Furthermore, shifting the position of the purge pump would not have modified the operation of the device and the particular placement of the purge pump is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C). 
	Regarding claim 13, Robinson in view of Heaton fail to teach wherein the reduced-pressure source comprises a manually-actuated reduced-pressure pump.  
	Taheri teaches (fig. 2) a system (wound treatment apparatus 102) in the same field of endeavor wherein the reduced-pressure source (pressure/vacuum generator 112) is a manually-actuated reduced-pressure pump (¶ 0033, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced-pressure source of Robinson in view of Heaton such that it comprises a manually-actuated reduced-pressure pump, as taught by Taheri in order to provide reduced-pressure source that can be easily operated by the patient (Taheri, ¶ 0033, ln. 1-2). 
claim 14, Robinson further discloses that the pump is adapted to supply a therapy pressure of between -5 mmHg and -500 mmHg (¶ 0033, ln. 7-11). Therefore, the range of Robinson overlaps and thus makes obvious  the limitation of a therapy pressure of between about -125 mmHg and -45 mmHg.
	In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Heaton, as applied to claim 1 above, and further in view of Riesinger (Pub. No.: US 2014/0039423 A1).
	Regarding claim 12, Robinson further discloses that the purge chamber comprises one or more valves (cover that may be turned, lifted or otherwise engaged to turn on, off or regulate working gas flow, ¶ 0045, ln. 4-7). Robinson in view of Heaton fail to teach that the valve is a one-way valve. 
 	Riesinger teaches (fig. 2) a system (wound treatment device 100) in the same field of endeavor wherein the purge chamber (cavity 7) comprises one or more one-way valves (12) (¶ 0063, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Robinson in view of Heaton such that it is a one-way valve, as taught by Riesinger. Doing so would allow the direction of flow to be regulated through the purge chamber such that undesired elements from the atmosphere are not entering the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vess et al. (Pub. No.: US 2010/0305524 A1) teaches a system in the same field of endeavor comprising a purge chamber. Riesinger (Pub. No.: US 2008/0119802 A1) teaches a system in the same field of endeavor comprising a drain assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781